SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

207
CA 15-01017
PRESENT: SMITH, J.P., PERADOTTO, CURRAN, AND SCUDDER, JJ.


PAULA GIBBS, PLAINTIFF-APPELLANT,

                      V                                           ORDER

STATE FARM FIRE AND CASUALTY CO.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


ZDARSKY, SAWICKI & AGOSTINELLI LLP, BUFFALO (GERALD T. WALSH OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

MURA & STORM, PLLC, BUFFALO (ERIC T. BORON OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered April 23, 2015. The judgment, insofar as
appealed from, ordered a new trial on damages to the dwelling and
additional living expenses unless plaintiff stipulates to damages of
$43,000 and $11,669.60, respectively.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court